[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
DOCUMENT]

EXHIBIT 10.4



FIRST AMENDMENT TO AMENDED AND RESTATED RECEIVABLES FINANCING AGREEMENT
 
FIRST AMENDMENT, dated as of February 8, 2008 (this “Amendment”), to AMENDED AND
RESTATED RECEIVABLES FINANCING AGREEMENT, dated as of October 18, 2007 (the
“Agreement”; unless otherwise defined herein, terms defined in the Agreement are
used herein as therein defined), by and among UPFC Funding Corp. (the
“Borrower”), United Auto Business Operations, LLC, United Auto Credit
Corporation, United PanAm Financial Corp., CenterOne Financial Services LLC, as
Backup Servicer, the Agents from time to time parties thereto, the Lenders from
time to time parties thereto (the “Lenders”), and Deutsche Bank Trust Company
Americas, as Administrative/Collateral Agent and as Backup Custodian.
 
WITNESSETH:
 
WHEREAS, the parties wish to amend the Agreement as set forth herein;
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and adequacy of which are
hereby expressly acknowledged, the parties hereto agree as follows:
 
1. Amendments. (a) Section 1.1 of the Agreement is hereby amended by (i) adding
the following definitions in the appropriate alphabetical order:
 
“Residual Pledge Agreement” means the Pledge Agreement dated as of February 8,
2008 between UACC, as Pledgor, and the Administrative/Collateral Agent, as the
same may from time to time be amended, supplemented or otherwise modified.
 
“Residual Security Agreement” means the Security Agreement dated as of February
8, 2008 between UPFC Auto Receivables Corp. and UPFC Auto Financing Corporation,
as Obligors, and the Administrative/Collateral Agent, as the same may from time
to time be amended, supplemented or otherwise modified.
 
and (ii) deleting the definition of Transaction Documents and substituting, in
lieu thereof, the following:
 
“Transaction Documents” means this Agreement, the Notes, the Fee Letter, the
Sale and Servicing Agreement, the Intercreditor Agreement, each Interest Rate
Cap, the Residual Security Agreement, the Residual Pledge Agreement and the
other documents to be executed and delivered in connection with this Agreement.
 
(b) Article IX of the Agreement is hereby amended by adding the following at the
end thereof:


--------------------------------------------------------------------------------


[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
DOCUMENT]

 
SECTION 9.8 Residual Collateral Account. If, on any Distribution Date prior to
the occurrence of an Event of Default, the Amount Available is less than the
aggregate amount required to be distributed pursuant to clauses (i) through (ix)
of Section 9.5(a), the Administrative/Collateral Agent shall at the written
direction of the Servicer withdraw the amount of such deficiency, up to the
lesser of the Maximum Amount (as defined in the Residual Security Agreement) and
the amount available in the “Collateral Account” (as defined in the Residual
Security Agreement), from such Collateral Account and shall apply such amount
directly (and solely) to any unpaid amounts described in clause (vii) or (ix) of
Section 9.5 (a). 
 
If, on the Distribution Date following the occurrence of an Event of Default,
the Amount Available (after giving effect to any withdrawal of funds from the
Reserve Account) is less than the aggregate amount required to be distributed
pursuant to clauses (i), (ii), (iii), (iv), (v), (vi), (vii), (viii) and (ix) of
Section 9.5(a), the Administrative/Collateral Agent shall withdraw the amount of
such deficiency up to the lesser of the Maximum Amount and the amount available
in the “Collateral Account” (as defined in the Residual Security Agreement),
from the such Collateral Account and shall apply such amount directly (and
solely) to any unpaid amounts described in clauses (i), (ii), (iii), (iv), (v),
(vi), (viii) and (ix) of Section 9.5(a) in the order of priority and in the
manner set forth in such clauses. After making the withdrawal required by this
Section 9.8, such Collateral Account shall be closed and any remaining funds in
such Collateral Account shall be paid to the “Obligors” under the Residual
Security Agreement on such Distribution Date.
 
(b) Section 14.1 of the Agreement is hereby amended by adding the following at
the end thereof:
 
or (u) Any “Obligor” under the Residual Security Agreement or UACC (in any
capacity) shall fail to perform or observe any other term, covenant or agreement
contained in the Residual Security Agreement or Residual Pledge Agreement on its
part to be performed or observed and any such failure shall remain unremedied
for 30 days after knowledge thereof or after written notice thereof shall have
been given by the Administrative/Collateral Agent to the “Obligor” or UACC.
 
2. Waiver. The Borrower informed Deutsche Bank AG, New York Branch, as Agent,
and the Lenders that (a) the Delinquency Ratio as of December 31, 2007 exceeds [
* ] (but does not exceed [ * ]), the Delinquency Ratio as of January 31, 2008
may exceed [ * ] (but not [ * ]) and the Delinquency Ratio as of February 29,
2008 may exceed [ * ] (but not [ * ]), (b) the Portfolio Loss Ratio as of
December 31, 2007 exceeds [ * ] (but does not exceed [ * ]), the Portfolio Loss
Ratio as of January 31, 2008 may exceed [ * ] (but not [ * ]) and the Portfolio
Loss Ratio as of February 29, 2008 may exceed [ * ] (but not [ * ]) and (c) the
Portfolio Delinquency Ratio as of December 31, 2007 exceeds [ * ] (but does not
exceed [ * ]), the Portfolio Delinquency Ratio as of January 31, 2008 may
exceed [ * ] (but not [ * ]) and the Portfolio Delinquency Ratio as of February
29, 2008 may exceed [ * ] (but not [ * ]). The Lenders and Agents hereby agree
that, during the period from the date hereof through and including the Business
Day prior to the Servicer Report Date occurring in April 2008, no Additional
Reserve Account Percentage will exist if the ratios set forth in the preceding
sentence are greater than the percentages set forth therein (but not in excess
of the percentages set forth in parentheses in such sentence).


--------------------------------------------------------------------------------


[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
DOCUMENT]

 
3. Agreement in Full Force and Effect. Except as specifically amended and waived
hereby, all of the terms and conditions of the Agreement shall remain in full
force and effect.
 
4. Representations. Each of the Borrower, the Seller, the Servicer and the
Guarantor severally represents and warrants that all acts, filings and
conditions required to be done and performed and to have happened (including,
without limitation, the obtaining of necessary governmental approvals) precedent
to the entering into of this Amendment to constitute this Amendment and the
Agreement as amended hereby the duly authorized, legal, valid and binding
obligation of such party, enforceable in accordance with its terms, have been
done, performed and have happened in due and strict compliance with all
applicable laws.
 
5. Counterparts. This Amendment may be executed in any number of counterparts
and by separate parties hereto on separate counterparts, each of which when
executed shall be deemed an original, but all such counterparts taken together
shall constitute one and the same instrument.
 
6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
7. Effectiveness. This Amendment shall become effective as of February 8, 2008,
when:
 
(a) each of the parties hereto shall have executed a counterpart hereof and
delivered the same to the Agent;
 
(b) each Rating Agency shall have confirmed that this Amendment will not result
in the withdrawal or reduction of its rating of the Notes or the commercial
paper of any Noncommitted Lender; and
 
(c) the Agent shall have received any other documents relating to this Amendment
reasonably requested by the Agent.


--------------------------------------------------------------------------------


[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
DOCUMENT]

 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
UPFC FUNDING CORP.
   
By:
/s/ Arash Khazei
 
Name: Arash Khazei
 
Title: CFO
 
UNITED AUTO CREDIT CORPORATION,
individually and as Seller, Servicer and Custodian
   
By:
/s/ Mario Radrigan
 
Name: Mario Radrigan
 
Title: EVP
   
UNITED AUTO BUSINESS OPERATIONS, LLC,
individually and as Seller
 
By:
/s/ Arash Khazei
 
Name: Arash Khazei
 
Title: CFO
 
UNITED PANAM FINANCIAL CORP. ,
individually and as Guarantor
   
By:
/s/ Ray Thousand
 
Name: Ray Thousand
 
Title: CEO


--------------------------------------------------------------------------------


[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
DOCUMENT]

 
DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Administrative/Collateral Agent
   
By:
/s/ Irene Siegel
 
Name: Irene Siegel
 
Title: Vice President
   
By:
/s/ Louis Bodi
 
Name: Louis Bodi
 
Title: Vice President


--------------------------------------------------------------------------------


[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
DOCUMENT]

 
DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Backup Custodian
   
By:
/s/ Christopher Corcoran
 
Name: Christopher Corcoran
 
Title: Vice President
   
By:
/s/ Carlos Falcon
 
Name: Carlos Falcon
 
Title: Associate
 
CENTERONE FINANCIAL SERVICES LLC, as
Backup Servicer
   
By:
/s/ Edward J. Brown, Sr.
 
Name: Edward J. Brown Sr.
 
Title: Group Vice President

 
GEMINI LENDER GROUP


GEMINI SECURITIZATION CORP., LLC
As Noncommitted Lender
   
By:
/s/ R. Douglas Donaldson
 
Name: R. Douglas Donaldson
 
Title: Treasurer


--------------------------------------------------------------------------------


[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
DOCUMENT]
 
DEUTSCHE BANK AG, NEW YORK BRANCH,
as Agent and Committed Lender
 
By:
/s/ Eric Shea
 
Name: Eric Shea
 
Title: Managing Director
   
By:
/s/ Peter Kim
 
Name: Peter Kim
 
Title: Vice President


--------------------------------------------------------------------------------


 